Citation Nr: 1115220	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbosacral spine, to include entitlement to a total disability rating based on unemployability due to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (brokered from the RO in Winston-Salem, North Carolina) that continued a 20 percent rating for the service-connected low back disability.  

Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) of the RO in August 2009, and in February 2010 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.

During the course of the appeal the RO increased the rating for the disability on appeal from 20 percent to 40 percent, effective from May 18, 2007.  The Veteran has continued his appeal for a rating in excess of 40 percent.
 

REMAND

According to the report of a September 2009 VA examination, the Veteran stated that he had incapacitating episodes "that are prescribed every day by Dr. Koon," his local physician.  At the videoconference hearing before the undersigned, the Veteran confirmed that Dr. Koon had prescribed bed rest for incapacitating episodes, but also indicated that he was seeing a new doctor for pain management.  Records of the Veteran's treatment by Dr. Koon and his new doctor during the period of this claim have not been associated with the claims folders.  Since those records could be supportive of the Veteran's claim, further development to obtain a copy of those records is in order.

The Board further notes that there is conflicting medical evidence concerning whether the Veteran has neurological impairment from his low back disability that should be separately rated.  Therefore, the Board has determined that the Veteran should be afforded another VA examination with appropriate diagnostic studies to determine the nature and extent of any neurological impairment from the low back disability.

Finally, the Board notes that the Veteran is claiming to be unemployable due to his service-connected low back disability.  The Board notes that the Veteran's current claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Accordingly, the Board has jurisdiction over the TDIU issue.  Further development is also warranted before the Board decides this component of the Veteran's claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should send the Veteran all required notice in response to his claim for a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of all outstanding records pertaining to treatment or evaluation of the Veteran's low back disability during the period of this claim, to include records pertaining to his treatment by Dr. Koon and Dr. Mandicar.

3.  If the RO or the AMC is unable to obtain any pertinent evidence identified by the appellant, it should so inform the appellant and his representative, and request them to provide the outstanding evidence.

4.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back disability.  The claims folders must be made available to and reviewed by the examiner.

Any indicated studies should be performed.  In particular, appropriate electrodiagnostic studies to determine the nature and extent of any neurological impairment in the lower extremities due to the disability should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information necessary to rate any associated neurological impairment.  In addition, the examiner should be requested to provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work, to include whether it is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.

The rationale for all opinions expressed should also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity for response before the claims folders are returned to the Board for further appellate action.   

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

